STONE, J.
In response to the application for a rehearing, we will add, that the ruling in this case does not go the length of holding that the plaintiff is without remedy to subject the land in controversy to her demand. It simply rules that she can not.m'lintaiu ejectment on the title she has. An action of ejectment is not so framed, as to furnish the necessary machinery for the purpose. The present suit shows the in aptness of *514this remedy to secure the relief the plaintiff claims. The deed, dated in 1869, shows a prima fade title in the plaintiff. Proof that when the deed was executed, Latimer, the grantor, was a married man, resided on the premises, and that his wife did not join in the conveyance, overturns that presumption,' and, in the absence of other proof, shows the deed was void. How is this proposed to be met? By showing that- the consideration on which the deed was executed was an indebtedness of the grantor, incurred before the constitution of 1868 went into operation, and therefore Mrs. Latimer has no homestead right. The question of such anterior indebtedness is one of fact, and disputable. What issue would this present? In an action, of ejectment, to determine the relative strength of the rival titles of Mrs. Slaughter and Mrs. Latimer to a tract of land, the real contention would be whether Mr. Latimer was indebted to Mrs. Slaughter, and the date of such indebtedness.
As we intimated in the opinion in chief, until Latimer executed the deed to Mrs. Slaughter in 1869, she had no title or •claim, legal or equitable, to the land. If she had then held an ■equitable title, equity would have enforced it, and converted it into a legal title. And if such had been the status of the land ■in controversy, Latimer might, by conveyance executed by him, .have clothed her with a legal title; for whatever equity will order to be done, it will approve as well done, when accomplished by parties themselves. But that is not this case. Before the •execution of Latimer’s deed, equity would not and could not have coerced the conveyance to Mrs. Slaughter. She had no right in the land. She had neither jus ad rem, nor jus in re ; and she had no lien on the land. The extent of her rights in the premises was, that so long as Latimer remained the owner of the laud, she could, by legal process, have it sold in payment of her demand.
We have been referred to the case of Strachn v. Foss, 42 N. H. 43. That was a proceeding in equity, instituted by the claimant of homestead exemption. It sought affirmative relief, and failed to show an equitable right to it. In the case of Wood v. Lord, 51 N. H. 448, the claimant of homestead was also the actor, and prayed relief. Those cases are unlike this. The petition for rehearing must be denied.